Citation Nr: 1413637	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for a sleep disorder other than obstructive sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for muscle pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for anemia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for edema of the lower extremities, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for cardiovascular disability, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for hypogonadism, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for hypothyroidism, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

10.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

11.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

12.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and/or undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to October 1969, as well as from November 1990 to May 1991.  The Veteran served in the Republic of Vietnam during the Vietnam Era and in the Southwest Asia Theater of Operations during the Persian Gulf War.

These matters initially came to the Board of Veterans' Appeals (Board) following a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board denied the Veteran's claims in a January 2012 decision.  The Veteran appealed that denial to the United States Court of Appeals of Veterans Claims (Court), which issued a Memorandum Decision in June 2013.  By that decision, the Court set aside and remanded for re-adjudication the Board's January 2012 decision as to the claims listed above.  The basis for the decision was the Board's failure to consider whether the disorders for which the Veteran is seeking service connection are due to a medically unexplained chronic multi-symptom illness, as specified in 38 C.F.R. § 3.317. 

In July 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting at the RO.  The Veteran and his spouse again testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2011.  Transcripts of both hearings are in the Veteran's claims file.


REMAND

The Board finds that the Veteran's claims must be remanded to comply with the June 2013 Memorandum Decision.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes-but, importantly, is not limited to-chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an otherwise qualifying illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment with both private and VA treatment providers, and reports of VA examinations conducted in September 2005, October 2009, and April 2010.  Review of the Veteran's service treatment records reveals that they are silent as to any complaints of obstructive sleep apnea or other sleep problems, chronic fatigue, fibromyalgia, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, hypothyroidism, or peripheral neuropathy of the lower extremities or related symptomatology.  Other records, including the Veteran's separation reports of medical history and examination, are silent as to any problems with claimed difficulties.  

Since service, the Veteran has sought treatment for complaints of obstructive sleep apnea, insomnia, chronic fatigue, fibromyalgia, muscle pain, anemia, headaches, edema of the lower extremities, cardiovascular problems, hypogonadism, hypothyroidism, and peripheral neuropathy of the lower extremities from multiple VA and private treatment providers.  The Veteran has been seen by both private and VA treatment providers beginning in 2000 for complaints of sleeping problems, muscle pain, headaches, and edema.  He was first diagnosed with obstructive sleep apnea and insomnia in August 2000 and with hypothyroidism in March 2001; he has continued to seek treatment for those disabilities since that time.  In addition, he was noted to have hypogonadism in 2004 and has continued to be treated for the disorder since that date.  The Veteran has been noted to experience edema of the lower extremities on multiple occasions and was found to have anemia at a July 2007 private treatment visit.  Multiple radiological and computed tomography scans of the Veteran's chest have revealed enlarged atria and ventricles, and he was diagnosed in February 2006 with cardiomyopathy secondary to hypertension.  The Veteran has further been treated on multiple occasions since service for complaints of peripheral neuropathy.  The Board notes that he was first diagnosed with peripheral neuropathy in May 2004 and was found to have peripheral neuropathy of the bilateral lower extremities of "questionable etiology" at a May 2005 nerve conduction study.  At a June 2005 treatment visit, he was noted to have peripheral neuropathy that "might have a connection" to exposure to herbicide or to undiagnosed illness related to his time in the Persian Gulf.

The Veteran has also been seen on multiple occasions by multiple private treatment providers for his complaints of chronic fatigue and fibromyalgia.  He was first seen for complaints of fatigue in September 2000 and was diagnosed with chronic fatigue syndrome and fibromyalgia in September 2004 by a private physician.  He has continued to seek treatment for complaints of disabling fatigue and muscle and joint pain since that time.  Relevant medical evidence of record reflects that a private treatment provider in August 2005 stated that the Veteran experienced an "unexplained constellation of symptoms associated with chronic fatigue" and concluded that his fatigue was not related to obstructive sleep apnea; however, no explanation for that opinion was provided.  At a later private treatment visit in January 2006, however, the Veteran was noted to have chronic fatigue of a "multifactorial" etiology, including obstructive sleep apnea, de-conditioning, heart medication, and depression.  A different physician stated in March 2006 that the Veteran's chronic fatigue was of "unknown etiology."  Similarly, although the Veteran's private physician stated in June 2006 that his fatigue "may be related to Gulf War," no explanation was provided for that opinion.  

The Veteran underwent VA examinations in September 2005, October 2009, and April 2010 pursuant to his claims for service connection.  Report of the September 2005 VA examination reflects the Veteran's complaints of chronic fatigue, headaches, and joint pain without redness or swelling of the joints.  The examiner noted the Veteran's diagnoses of obstructive sleep apnea, hypogonadism, and hypothyroidism, as well as his report that he had been told he had peripheral sensory neuropathy in the lower extremities.  The Veteran complained of intermittent mild tingling in the feet bilaterally.  Physical examination revealed regular heart rate and normal range of motion in all joints but the lumbar spine.  Neurological examination of the Veteran's lower extremities was normal, but some slight decrease to vibratory sense was noted in the toes.  The examiner concluded that the Veteran had "significant illnesses that could result in fatigue, including hypogonadism, hypothyroidism, monoclonal gammopathy and obstructive sleep apnea and these are the likely causes" of the Veteran's symptoms of fatigue.  No anemia or arthritic changes in any joint were found.  In an addendum added in September 2005, the examiner clarified that he did not believe the Veteran had a diagnosis of chronic fatigue syndrome, noting that the onset of his complained-of fatigue symptoms was not acute, as the Veteran did not report any triggering event such as a low-grade fever or pharyngitis.  The examiner concluded that the Veteran did not have chronic fatigue syndrome but rather that his symptoms were explained by various diagnosed illnesses.  In the addendum, the examiner further diagnosed the Veteran with tension headaches linked to stress.  He finally stated that although the Veteran complained of aches in all his joints, physical examination was completely normal in all joints, with no specific complaints of muscle tenderness or weakness.

Report of the October 2009 examination reflects that that the Veteran stated that he first experienced health problems in 2002 after experiencing flu-like symptoms.  The Veteran reported that shortly thereafter he was diagnosed with hypothyroidism and hypogonadism and began experiencing overwhelming fatigue and peripheral neuropathy.  The examiner noted the Veteran's complaints of extreme fatigue, generalized muscle aches, and weakness, as well as his diagnosis of obstructive sleep apnea.  The Veteran further complained of consistent aching joint pains that were "not necessarily migratory" and of intermittent headaches.  Regarding the Veteran's fibromyalgia claim, the examiner noted his report of waxing and waning symptoms with episodic worsening following exercise.  The examiner found, however, that "his fatigue cannot be described as unexplained given that he has multiple issues that contribute to fatigue," in particular obstructive sleep apnea that was under suboptimal control.  Hypothyroidism and hypogonadism were noted to be controlled by medication, and the examiner noted that the Veteran's headaches were attributable to stress and obstructive sleep apnea.  Regarding the Veteran's claim for paresthesia or peripheral neuropathy, the examiner opined that the Veteran's paresthesia, as well as his anemia, was more likely related to sleep apnea and resulting hypoxemia.  The examiner also related the Veteran's anemia to chronic renal insufficiency and hypertension.  The Veteran reported that he had not experienced edema of the lower extremities since having laparoscopic surgery in 2008 to address his obesity.  The examiner related the prior edema to obesity and obstructive sleep apnea.  Upon review of the Veteran's treatment records, the examiner diagnosed him with cardiomyopathy.  Physical examination revealed tenderness along the lumbar muscles and some limitation of motion with pain.  Trigger points were noted to be tender in all areas, as well as some generalized muscle tenderness.  No neurological abnormalities were noted, although some decreased sensation was found in the feet.  

The examiner diagnosed the Veteran with sensory peripheral neuropathy of the lower extremities, insomnia, tension headaches, hypotestosteronism, cardiomyopathy, hypothyroidism, myalgias, anemia of chronic disease, and obstructive sleep apnea.  In his opinion, the examiner acknowledged that the Veteran had been diagnosed with both chronic fatigue syndrome and fibromyalgia "in the setting of multiple underlying conditions."  The examiner concluded, however, that "a major cause of the underlying fatigue" is the Veteran's obstructive sleep apnea, which the examiner noted has never been under optimal control. The examiner also linked the Veteran's complaints of muscle and joint aches to his poorly-controlled sleep apnea, which causes hypoxia.  The examiner concluded that the Veteran does not have a diagnosis of fibromyalgia or chronic fatigue syndrome, given that he has a "major underlying factor for fatigue that has not been addressed appropriately" and that caused all his symptoms.  The examiner also linked the symptoms to the Veteran's obesity.  The examiner further concluded that the Veteran's obstructive sleep apnea and insomnia developed secondary to his obesity and a narrowed airway and were not likely linked to service.  Similarly, the examiner concluded that the Veteran's hypogonadism and hypothyroidism were not likely linked to service, given the length of time between his separation from service and the onset of the disorders.  The examiner further found the Veteran's cardiomyopathy to be secondary to his obstructive sleep apnea and obesity.

The Veteran again underwent VA examination in April 2010.  Report of that examination reflects that the Veteran complained of low back pain radiating to his right lower extremity that pre-dated his service but was worsened during active duty.  The Veteran also complained of pain in his fingers, toes, and ankles, as well as bilateral knee pain that began in the 1980s when he would run.  The examiner also noted the Veteran's complaints of chronic fatigue syndrome and fibromyalgia that began in 2002 following a flu-like episode.  The Veteran stated that headaches, muscle aches, and sleep problems began at that time, and complained of tingling in his feet that began in the late 1980s.  The examiner found no evidence of anemia or edema, noting that the Veteran stated he had not experienced edema for years.  The examiner noted that the Veteran had a diagnosis of obstructive sleep apnea and reported being fatigued in the mornings despite treatment, although he reported that his insomnia had decreased.  The examiner noted the Veteran's complaints of headaches and his diagnoses of hypogonadism and hypothyroidism.  Physical examination revealed no cardiovascular abnormalities.  Mild decreased vibratory sensation was noted in his toes; otherwise, neurological examination was normal.

The examiner diagnosed the Veteran with poorly controlled obstructive sleep apnea and headaches secondary to stress and depression.  The examiner assigned the Veteran diagnoses of both chronic fatigue syndrome and fibromyalgia, noting the reported acute onset of symptoms following a low-grade fever and flu-like symptoms in 2002.  However, the examiner found the Veteran to have no peripheral neuropathy or cardiomyopathy.  The examiner further opined that the Veteran's hypogonadism and hypothyroidism were both primary in nature and not related to service.  The examiner opined that the only disorder related to the Veteran's time in service, including to his service in the Persian Gulf, was his degenerative disc disease of the lumbar spine.  In so finding, the examiner noted that no symptoms of any other diagnosed disorder manifested until ten years after the Veteran left service and that all symptoms he complained of were attributable to known diagnostic entities.  In an addendum, the examiner clarified that the Veteran's chronic fatigue syndrome and fibromyalgia were attributable, not to service, but to a viral infection that the Veteran experienced in 2002, which the Veteran pinpointed as the date of onset of all his symptomatology.  The examiner specifically stated that the disorders were not linked to the Veteran's time in service.  

The Veteran has also submitted letters from his private treating physicians addressing his multiple complaints.  To that end, the Board notes that, in a letter submitted in March 2005, the Veteran's private physician opined that there was a "very high likelihood that [the Veteran] has Gulf War Syndrome."  However, no explanation was offered for this opinion.  The Veteran's private cardiologist similarly submitted a letter in March 2005, in which he noted the Veteran's complaints of cardiomegaly, fatigue, dyspnea, and chest pressure.  The cardiologist assigned the Veteran a diagnosis of hypertensive heart disease.  In a letter dated in May 2005, a second physician noted that the Veteran reported his onset of symptoms in 2002, when he began to notice increased fatigue.  The physician noted the Veteran's diagnoses of hypothyroidism, hypogonadism, and sleep apnea and diagnosed the Veteran with sleep apnea, mild renal insufficiency, hypogonadism, hypothyroidism, a thickened left ventricle, and "multi-organ system abnormality."  No etiological opinions were offered in the letter.  In a March 2006 letter, the Veteran's family practitioner identified the Veteran's multiple diagnoses and stated that the Veteran had reported that his medical problems began following his deployment to the Persian Gulf.  However, no etiological opinion was offered in the letter.  The family practitioner submitted a similar letter in February 2008 indicating that the Veteran experiences "possible Gulf War Syndrome."  Similarly, an internist submitted a letter dated in July 2007 in which he assigned the Veteran a diagnosis of dilated cardiomyopathy and recommended a second opinion to ascertain etiology.  Similarly, in a letter submitted in April 2008, a private pulmonologist opined that the etiology of the Veteran's "underlying disease process remains elusive."  In addition, a private physician submitted a letter in December 2013.  In the letter, the physician (who did not examine the Veteran) pointed out multiple abnormal nerve conduction studies, as well as abnormal blood and cardiac findings, and concluded that the Veteran's "conditions are caused by his military service and constitute manifestations of Gulf War Illness."  In so finding, the physician relied on both "medical literature and common sense" in opining that "toxic exposures, stress hormones, and other unknowns will affect the immune system" and cause symptoms such as those experienced by the Veteran.  

The Veteran testified before the undersigned Veterans Law Judge and has submitted multiple written statements concerning his claims.  At his July 2007 and May 2011 hearings, the Veteran contended that he has experienced symptoms of a cardiovascular disorder, a sleep disorder, fatigue, headaches, muscle and joint pain, anemia, edema of the lower extremities, hypogonadism, hypothyroidism, and peripheral neuropathy of the lower extremities that he attributes to his time in the Southwest Asia theater of operations.  He has repeated these contentions in multiple written statements to VA. 

Regarding the Veteran's VA examinations, the Board notes that VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In this case, as noted in the June 2013 Court's Memorandum Decision, there is no medical determination of record that clearly and thoroughly discusses whether the Veteran's complained-of symptoms, whether attributed to a known diagnosis or not, constitute a medically unexplained chronic multi-symptom illness as contemplated by 38 C.F.R. § 3.317(a)(2)(i)(B).  Thus, the Board finds that additional VA medical examination and opinion are required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

With respect to each complaint or symptom reported by the Veteran, the examiner must specifically state whether such complaint is attributable to a known diagnostic entity (to include as due to medications).  If the Veteran's claimed symptom(s) are found to be attributable to a known diagnostic entity, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the diagnosed entity is related to any period of active military service.  Id.  In addition, the examiner must provide a comprehensive discussion as to whether any of the Veteran's complained-of symptoms, whether attributed to a known diagnosis or not, constitute a medically unexplained chronic multi-symptom illness.  The examiner must also thoroughly discuss whether the pathophysiology or etiology of any of his diagnosed disorders can be partially or fully explained.  In addition, the examiner must thoroughly discuss the April 2010 VA examiner's findings concerning the etiology of the Veteran's diagnosed chronic fatigue syndrome and fibromyalgia.  The examiner must opine as to whether there is affirmative evidence that such disorders are due to a supervening event, such as the Veteran's reported 2002 flu-like illness, and must discuss the private physicians' opinions in the context of this discussion.  A full explanation of all such findings must be provided, including a discussion of the opinions of the Veteran's private physicians as outlined above, in the context of any negative opinion.  

In addition, following the Board's January 2012 decision, the Veteran has submitted substantial additional evidence to the agency of original jurisdiction (AOJ).  In addition, the AOJ has associated with the Veteran's electronic claims file an electronic document containing records of the Veteran's treatment by VA treatment providers.  The AOJ has not considered this newly submitted evidence in relation to the Veteran's claims for service connection.  Accordingly, and because the Veteran has not waived his right to have the evidence reviewed by the AOJ in the first instance, on remand the AOJ must ensure that all such newly submitted evidence is considered in re-adjudicating the Veteran's claims for service connection.  38 C.F.R. § 20.1304(a), (c) (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the actions requested above, VA should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In addition, the AOJ is reminded of the actions directed in the Board's January 2012 remand concerning the Veteran's claims for service connection for arthritis of multiple joints (other than rheumatoid), a gastrointestinal disorder, a pulmonary disorder, and a skin disorder, all including as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117, as well as his claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance)., 

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must arrange for the Veteran to undergo comprehensive examinations relative to each claimed disability.  All appropriate testing must be conducted, and all clinical findings must be reported in detail.  The examinations should be conducted by an internist or other qualified physician(s) with expertise relative to the various claim(s).  The examiner(s) must review the entirety of the claims file (in particular, the Veteran's service medical records, the reports of the September 2005, October 2009, and April 2010 VA examinations, as well as the multiple letters from private physicians concerning the etiology of the Veteran's complaints), and thoroughly examine the Veteran.

The examiner(s) must offer an opinion as to the nature of the Veteran's disability(ies), including whether he has diagnosable obstructive sleep apnea, a sleep disorder other than sleep apnea, disability manifested by muscle pain, anemia, headaches, lower extremity edema, cardiovascular disability, hypogonadism, hypothyroidism, chronic fatigue, fibromyalgia, or peripheral neuropathy.  The examiner(s) should indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that each claimed disability is related to a period of active military service.  

In conjunction with the examination instructions above, the examiner(s) must also provide details about the onset, frequency, duration, and severity of signs or symptoms relative to each of the claimed disabilities.  With respect to each, the examiner(s) must specifically state whether such is attributable to a known diagnostic entity (to include as due to medications).  If any claimed disability is found to be attributable to a known diagnostic entity, the examiner must offer an opinion as to whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that the diagnosed entity is related to any period of active military service.  The examiner(s) should also provide an opinion as to whether each diagnosed disability has a conclusive pathophysiology or etiology.  

If the Veteran is found to suffer from any of the above-claimed problems, and any is determined not to be associated with a known clinical diagnosis, the examiner must report whether there are objective signs in a medical sense of disease or disability reflecting that the Veteran indeed experiences such disabilities.  (If any examination is deemed necessary by a specialist, such as a cardiologist, orthopedist, neurologist, etc., such an examination should be scheduled and the specialist should be asked to address the same questions.)

As indicated above, the examiner(s) must provide a comprehensive discussion as to whether each of the Veteran's complained-of problems, whether attributed to a known diagnosis or not, constitute a "medically unexplained chronic multi-symptom illness."  (Such an illness is one that is without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  The examiner(s) should be aware that illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317.)  The examiner(s) must also thoroughly address the April 2010 VA examiner's findings concerning the etiology of diagnosed chronic fatigue syndrome and fibromyalgia.  

The examiner(s) must opine as to whether there is affirmative evidence that any illness is due to a supervening event, such as the Veteran's reported 2002 flu-like illness, and must discuss the private physicians' opinions in the context of this discussion.  

A full explanation of all opinions must be provided, including a discussion of the opinions of the Veteran's private physicians in March 2005, May 2005, March 2006, February 2008, and December 2013.  

The examiner(s) must explain each opinion, with references to the record and/or medical principles as necessary to support his/her conclusions.

2.  After the requested development has been completed, the medical opinion evidence must be reviewed by the AOJ to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  In adjudicating the claims, the AOJ must specifically consider all newly submitted evidence, to include evidence submitted by the Veteran and obtained by the AOJ following the January 2012 Board decision.  Action should also be taken to complete the evidentiary development sought with regard to the issues remanded by the Board in January 2012.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

